



Exhibit 10.6a


AMENDMENT TO THE
ALLIANT ENERGY CORPORATION
AMENDED AND RESTATED
2010 OMNIBUS INCENTIVE PLAN
This Amendment (this “Amendment”) to the Alliant Energy Corporation Amended and
Restated 2010 Omnibus Incentive Plan (as amended, amended and restated or
otherwise modified from time to time, the “Plan”) is made by Alliant Energy
Corporation (the “Company”), effective as of February 21, 2019. Capitalized
terms used and not otherwise defined herein shall have the meanings assigned to
them in the Plan.
WHEREAS, Section 13(b) of the Plan provides that the Committee may amend the
Plan at any time, subject to certain exceptions; and
WHEREAS, the Committee has determined that it is in the best interests of the
Company and the Participants to change the minimum vesting schedule for
time-based awards set forth in Section 7(b) of the Plan to clarify the intent of
the section; and
WHEREAS, the Committee now desires to amend the Plan as provided below.
NOW, THEREFORE, pursuant to Section 13(b) of the Plan, the Committee amends the
Plan as follows:
With respect to all Awards granted under the Plan, Section 7(b) of the Plan is
hereby replaced in its entirety as follows:
(b)    Restrictions on Vesting Schedule. Notwithstanding the foregoing, an Award
of Restricted Stock or Restricted Stock Units that is subject to restrictions
that lapse solely over a specified period of time shall vest pro rata no more
frequently than annually over a period of three years of continuous service,
except in the event of death, Disability, retirement or a Change in Control
(subject to Section 6(c)). Notwithstanding this provision, up to 5% of the
Shares reserved for issuance under this Plan, subject to adjustment as provided
in Section 12, may be issued without a minimum vesting schedule.


On and after the effectiveness of this Amendment, each reference in the Plan to
“this Plan”, “hereunder”, “hereof” or words of like import referring to the
Plan, shall mean and be a reference to the Plan, as amended by this Amendment.
Except as amended hereby, the Plan continues and shall remain in full force and
effect in all respects.




1